DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The examiner’s amendment appearing in the record below replaces the examiner’s amendment dated February 24, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kindly amend claims 11 and 18 of the application as follows:
-	In claim 11, line 1 delete “claim 7” and insert therefor --claim 10--.
-	Delete the phrase “satellites included,” from claim 11, line 4.
-	In claim 18, line 1, delete “the error” and insert therefor --an error--.
Authorization for this examiner’s amendment was given in an interview with Benjamin Hoopes on February 8, 2022.

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. None of the prior art, either alone or in combination, shows a method or system that includes a sequence defining unit to print test patches with the printhead, each test patch being generated according to different repeating patterns of printing material ejected from the nozzles to form different lines of pixels, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Evan Hulting/
Examiner, Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745